DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            In claim 1, line 3, “the water” lacks antecedent basis.  It is suggested that the word “the” to remedy this.  Additionally claim 1 is indefinite in that the preamble indicates fermentation occurs, the claim is silent regarding same.            In claim 3, line 1, the second recitation of “the method” is confusing.  It is suggested to use “the step” instead (i.e. “The method of claim 1, wherein the step…”).  The same issue exists in claim 5.            In claim 4, “Fare” should be “F are”.            In claim 5, “the desired amount” lacks antecedent basis; “a desired amount” would remedy this.  Also, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the language “consist of, but not limited to,” is confusing.  The terminology “consisting of” (or similar) is a transitional phrase which limits the claim to only those alternatives that follows.  Following with “but not limited to” appears to contradict such limiting language.  It appears that Applicant intend to use open language (e.g. comprising) which does not limit the alternatives.  It is suggested that this portion of  claim 5 be amended to employ open language (e.g. …the step of preparing the brew tea concentrate comprises cold soaking, cold brewed, cold steeping….).          Also, it is not clear what is meant or encompassed by the language “pumping over, percolating”.  Though it appears applicant has provided one meaning (i.e. such as in a vessel….), it is not clear that the claim is limited to this one meaning for “pumping over, percolating”. 
          In claim 8, it is not clear the scope of the term “intermediate bulk container tote”.  Moreover, the manner of providing the alternatives should include an “or” before the last entry.  The last alternative  of “from a 5 gallon plastic bucket up to ….container tote” is confusing because the more than size is to be considered.  In other words, other than size difference what kind of container exists between the plastic bucket and intermediate bulk container tote?                                                   Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

           This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 3 (line 2).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20080095913 (Jones) in view of "Step-By-Step Guide On How To Cold Brew Tea" (Finom).
           Regarding claim 1, Jones teaches a method of making a tea-based fermented drink (paragraphs 4, 11) comprising steps of preparing the tea leaves picked from a plant source (paragraph 11); providing water at a temperature of a temperature range of 33-40 degrees F (i.e. about 1-4 degrees C; paragraph 19, e.g. 3 degree C); using a the vessel to contain said water, same inherently including the step of adding the water to said vessel (paragraph 21); and preparing a brew tea concentrate from loose tea
(e.g. Example 1) at a brewing temperature range of 33-40 degrees F (see above).
         Jones, however, does not teach adding the tea concentrate to the water available in the vessel; mixing the mixture of tea concentrate and water followed by adjusting the temperature of the mixtures to 33-40 degrees F; adjusting the temperature of a cold storage to 33-40 degrees F; and cold brewing the mixture by placing the mixture in the cold storage for at least 2 hours up to 5 days. However, Finom teaches a tea concentrate mixed with cold water (page 6, para 4-5, “Never forget the golden rule: the longer you brew your tea the stronger it will taste. If you over steep your tea, you will get a bitter concentrate, which you can still rescue. If your cold brew is too strong, you can just dilute it with more cold or iced water.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the tea concentrate to the water available in the vessel which would inherently employ at least some mixing of same during combining.  Finom further teaches brewing the tea mixture in refrigerators, wherein it is notoriously well-known for refrigerators to be at 40 F or just below, thus being well within the range called for in claim 1.  Moreover, by placing the tea mixture in the refrigerator same is adjusted to such temperature within the refrigerator as further called for in claim 1.  And finally, Finom teaches storing the tea mixture for brewing for 6 to 12 hours (page 4) or as long as 5 days (page 5) which fall well within the range of instant claim 1.  It would have been further obvious to have employed all of such steps of Finom as a matter of preference in a manner of producing a cold brewed tea.          It should be noted that the prepared water temperature range in Jones overlaps that called for in claim 1.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any of the values of said prepared water temperature range in Jones including those falling within the range of instant claim 1 (i.e. values not greater than 80 degrees F).            Additionally, claim 1 includes a water preparation step before the adjusting step.  It is not clear if Jones arrives at a cold water extraction temperature from a previous temperature.  Nevertheless, regardless of the temperature of which the water arrives, it would have been further obvious to one skilled in the art to have modified same to attain the required temperature as called for in the adjusting step. 
         Regarding claim 2, Jones further disclose the plant source being Camellia Sinesis (paragraph 16).         Regarding claim 3, the use of refrigeration as taught in Finom would inherently provide the stability desired.  It would have been further obvious to have employed such refrigeration of Finom for the reason as set forth above.
         Regarding claim 5, Jones discloses cold extraction of the tea plant material wherein same inherently involves cold soaking (e.g. Example 1).
         Regarding claim 6, Finom teaches a variety of teas with different flavors  that require different desired times for brewing (green, black, herbal, etc.; bottom of page 6).  Additionally, Finom teaches the desired strength of the tea may be attained based on the length of time for brewing (top of page 6).  It would have been further obvious to one skilled in the art to arrive at the length of time for cold brewing the tea as a matter of preference depending on the particular tea, flavor, and strength desired by taking into account the recommendations of Finom and through routine experimentation.   
          Regarding claim 8, Jones discloses use of a tank as the vessel used (paragraph 21).6.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20080095913 (Jones) in view of "Step-By-Step Guide On How To Cold Brew Tea" (Finom) and U.S. Patent No. 5743108 (Cleland).         Regarding claim 4, neither Jones nor Finom discloses or teaches providing the cold storage means that enables the water to be stable at the temperatures recited wherein said means is the use of a glycol chiller and a jacketed tank wherein the said glycol chiller chills the water and lines leading to the jacketed tank and chilled glycol is circulated through a cooling jacket to control temperature in the tank that houses the tea. However Cleland teaches the use of a glycol chiller and a jacketed tank wherein the said glycol chiller chills the beverage and lines leading to the jacketed tank and chilled glycol is circulated through a cooling jacket to control temperature in the tank that houses the beverage (e.g. col 3, lines 37-46, i.e. “Further, it is an object and a feature of the invention to provide an improved glycol chiller of the character referred to above that includes glycol intel and outlet fittings at the upstream and downstream ends of the zigzag flow passage to connect with glycol return and delivery fines that extend to a heat exchanging device served by through which glycol is conducted; and, a motor
driven pump engaged between the glycol return line and inlet fitting that operates to cause glycol to recirculate through the tank, fines and device, as circumstances require.”; col 3, lines 54-57, i.e. “Finally, it is an object and a feature of the invention to provide an improved glycol chiller of the general character referred to above that includes a thermal insulating jacket structure about the tank.”).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a glycol chiller and a jacketed tank as described by Cleland in the process of Jones modified by Finom as a matter of preference of an alternative to the refrigerator as set forth in Finom.
7.       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20080095913 (Jones) in view of "Step-By-Step Guide On How To Cold Brew Tea" (Finom) and “The Quick Guide to Kombucha pH and Acidity” (Sarah).         Regarding claim 7, Jones and Finom are silent regarding when the mixture is left longer than 72 hours in cold brewing, it will need to have kombucha or vinegar added to reduce the pH to less than 4.0 to protect the brew from growing any unwanted bacteria. However, Sarah teaches adding kombucha to a tea mixture to reduce the pH (page 6, “But if your kombucha is still above that level, no worries! Simply add a bit more starter kombucha until you reach a safe pH level under 4.5”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added kombucha or vinegar to reduce the pH to less than 4.0 to protect the brew from growing any unwanted bacteria by routine experimentation.
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 9, 2022